            Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 1 of 58




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

FRESHUB, INC., a Delaware Corporation, and           )
FRESHUB, LTD., an Israeli Limited Liability          )   Case No. 6:19-cv-388
Company,                                             )
                                                     )   DEMAND FOR JURY TRIAL
                       Plaintiffs,                   )
       vs.                                           )
                                                     )
AMAZON.COM, INC., a Delaware                         )
Corporation, AMAZON DIGITAL SERVICES,                )
LLC, a Delaware Limited Liability Company,           )
PRIME NOW, LLC, a Delaware Limited                   )
Liability Company, and WHOLE FOODS                   )
MARKET, INC., a Texas Corporation,                   )
                                                     )
                       Defendants.                   )
                                                     )

                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Freshub, Inc. and Freshub, Ltd. (together “Plaintiffs” or “Freshub”) jointly

file this Complaint for Patent Infringement and Demand for Jury Trial against Amazon.com,

Inc., Amazon Digital Services, LLC, AmazonFresh, LLC, Prime Now, LLC, and Whole Foods

Market, Inc. (collectively “Amazon” or “Defendants”) and allege as follows:

                                        THE PARTIES

       1.       Freshub, Inc. is a Delaware corporation with its principal place of business at 29

South Third Street, Suite 1C, in Brooklyn, New York. Freshub, Inc. is a wholly owned

subsidiary of Freshub, Ltd. Freshub, Ltd. is an Israeli limited liability company with its

principal place of business in Giv’at Shmuel, Israel. Freshub, Ltd. is a subsidiary of Ikan

Holdings, LLC (“Ikan”).

       2.       Amazon.com, Inc. is a Delaware corporation which maintains its headquarters

at 410 Terry Avenue North in Seattle, Washington. Amazon.com, Inc. may be served through


                                                 1
            Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 2 of 58




its agent for service of process, Corporation Service Company, 251 Little Falls Drive in

Wilmington, Delaware.

       3.       Amazon Digital Services, LLC is a Delaware limited liability company

registered to transact business in Texas with the Texas Secretary of State. Amazon Digital

Services, LLC maintains its headquarters at 410 Terry Avenue North in Seattle, Washington.

Amazon Digital Services, LLC may be served through its agent for service of process,

Corporation Service Company, 251 Little Falls Drive in Wilmington, Delaware. On

information and belief, Amazon Digital Services, LLC is a wholly owned subsidiary of

Amazon.com, Inc.

       4.       Prime Now, LLC is a Delaware limited liability company registered to transact

business in Texas under the assumed name “AmazonFresh” with the Texas Secretary of State.

Prime Now, LLC maintains its headquarters at 410 Terry Avenue North in Seattle,

Washington. Prime Now, LLC may be served through its agent for service of process,

Corporation Service Company, 251 Little Falls Drive in Wilmington, Delaware, 19808. On

information and belief, Prime Now, LLC is a wholly owned subsidiary of Amazon.com, Inc.

       5.       Whole Foods Market, Inc. is a Texas corporation. Whole Foods Market, Inc.

maintains its headquarters at 550 Bowie Street in Austin, Texas. Whole Foods Market, Inc.

may be served through its agent for service of process, CT Corporation System, 1999 Bryan

Street, Suite 900 in Dallas, Texas, 75201. On information and belief, Whole Foods Market,

Inc. is a wholly owned subsidiary of Amazon.com, Inc.




                                                2
            Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 3 of 58




                                 JURISDICTION AND VENUE

       6.       This action for patent infringement arises under the patent laws of the United

States, 35 U.S.C. § 101 et seq. This court has original jurisdiction over this controversy

pursuant to 28 U.S.C. §§ 1331 and 1338.

       7.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b), (c), and (d),

and/or 1400(b).

       8.       This Court has personal jurisdiction over Amazon because Amazon regularly

and continuously does business in this District and has infringed or induced infringement, and

continues to do so, in this District. On information and belief, Amazon specifically targets its

products and/or services to residents of this District in and around Waco, Texas since at least as

early as 2014. Exhibit 1. On information and belief, Amazon maintains a large office

employing thousands of workers, including management-level and engineering employees, in

this District. Exhibit 4. On information and belief, Amazon maintains around ten Fulfillment

Centers in Texas, including a Fulfillment Center to service its customers in this District in or

around West, Texas, to provide products and/or services to residents in this District and others.

See Exhibits 2–3. Further, on information and belief, Amazon maintains other Fulfillment

Centers in this District, including in San Marcos and Schertz, Texas. Exhibit 4. Upon

information and belief, Amazon’s locations in this District are regular and established places of

business. In addition, the Court has personal jurisdiction over Amazon because minimum

contacts have been established with the forum and the exercise of jurisdiction would not offend

traditional notions of fair play and substantial justice. For example, Amazon advertises active

job listings in this District and makes, uses, offers for sale, and sells products or services that

infringe the Patents-in-Suit in this District, as further described below.




                                                   3
            Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 4 of 58




                              THE PATENTED INNOVATIONS

       9.       Ikan developed the technology that enables users to use natural voice commands

to build and maintain lists and purchase retail items as early as 2005, and filed patent

applications on its inventions related to, inter alia, voice processing and voice interpretation

technology. The four patents involved in this case resulted from these inventions.

       10.      On information and belief, Amazon is and has been aware of the patented

technologies at issue since at least as early as 2010. For example, Ikan developed a wireless

scanner product using related patented technologies in the “smart home” and in-home

commerce space which was featured in The New York Times in 2008 and Forbes as one of

“The 10 Best Time-Saving Home Appliances” in 2010. Exhibits 5–6. Only five days later, an

Amazon representative working on AmazonFresh requested a copy of the wireless scanner,

citing a potential opportunity with Amazon and that he had seen the feature in Forbes.

Amazon confirmed receipt of the product in November 2010 and stated it intended to try it. At

the time, these scanners were shipped in boxes marked with four relevant patents and the

further statement that the product within was also covered by “other patents pending.” As

such, on information and belief, Amazon was aware that it had received and would be testing

patented technology with additional patents pending in the “smart home” and in-home

commerce technology space.

       11.      On information and belief, Amazon is also aware of U.S. Patent No. 9,821,344

(the “’344 Patent”), filed on December 12, 2005. The ‘344 Patent is an earlier patent in the

priority chain shared by all the Asserted Patents, such that it and all the Asserted Patents are

directly related. All the Asserted Patents claim priority back through the ‘344 Patent to

Provisional Application Serial No. 60/635,122. The ‘344 Patent is a cited reference on the face




                                                  4
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 5 of 58




of Amazon’s U.S. Patent No. 9,165,320. Exhibit 7 (citing the publication number of the ‘344

Patent, which is US 2006-0178947 A1). In fact, Amazon through its prosecution counsel cited

the published application for the ‘344 Patent for the patent examiner’s consideration. Exhibit

8. Thus, on information and belief, Amazon is and has been aware of at least the earliest

issued patent in the priority chain of the Asserted Patents and its relevance to Amazon’s smart

home and in-home commerce technology.

       12.     Freshub is a leading technology provider and systems integrator in the smart

kitchen commerce ecosystem. Freshub brings grocery retailers and appliance manufacturers

together to make the smart kitchen a reality, offering consumers full access to online

supermarkets via kitchen appliances such as connected microwaves, kitchen music players and

smart bins. Consumers can add products to their digital shopping cart by simply waving the

package in front of the appliance or using voice commands. Freshub’s groundbreaking Smart

Kitchen Commerce solution, powered by technology enabling any grocery retailer to connect

directly to the customer’s kitchen via IoT-driven smart appliances, enables consumers to easily

add any grocery item to their carts or shopping lists, and to quickly order or replenish products

at any time. The Freshub application allows them to do so in the comfort of their own homes,

right from their kitchen, via natural voice commands or with a simple wave of the hand.

Freshub additionally helps consumers maximize savings by providing them with purchase

history-driven personalized offers and discounts, and enabling them to easily calculate their

potential savings.

       13.     Ikan merged with Freshub, Ltd. and granted all rights, title, and interest in the

patents in this case to Freshub, Ltd. Freshub, Ltd. granted a license to the patents to Freshub,

Inc. Freshub’s patented technologies include software and cloud-based solutions to problems




                                                 5
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 6 of 58




encountered by consumers, retailers, and electronic shopping platform providers alike. The

ability to manage information and order items by voice removes barriers to entry for in-home

shopping by increasing consumer convenience and flexibility. In turn, this greater convenience

promotes adoption of the technology that facilitates in-home shopping and enables retailers and

electronic shopping platform providers to capture economic activity that was previously

unavailable to them. Freshub owns a number of domestic patents and continues to innovate in

the Internet of Things (“IoT”) and voice processing space.

       14.     Amazon is and has been aware of Freshub since at least as early as 2015. From

2015 until as recently as about May 2019, Freshub and Amazon have had ongoing discussions

about a potential partnership or collaboration. Amazon and Freshub representatives have even

twice participated on a panel together about in-home commerce models and technology at the

annual Smart Kitchen Summit (“SKS”), in 2015

(https://www.smartkitchensummit.com/videos2015/2015/11/7/food-commerce-and-the-smart-

kitchen) and 2018 (https://www.smartkitchensummit.com/schedule). Exhibits 9 and 10.

                                FACTUAL BACKGROUND

       15.     On March 6, 2018, the United States Patent and Trademark Office (“PTO”)

issued U.S. Patent No. 9,908,153 (the “’153 Patent”) titled SYSTEMS AND METHODS FOR

SCANNING INFORMATION FROM STORAGE AREA CONTENTS. The ‘153 Patent lists

Fabio Zsigmond, Sion Elie Douer, Geraldo Yoshizawa, and Frederico Wagner as its inventors

and states that it was assigned to Ikan Holdings LLC. Attached hereto as Exhibit 11 is a true

and correct copy of the ‘153 Patent.

       16.     Ikan was the sole owner of the ‘153 Patent at the time that it issued. Ikan

merged with Freshub, Ltd. and assigned all rights to the ‘153 Patent to Freshub, Ltd. Freshub,




                                                6
            Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 7 of 58




Ltd. conveyed rights to the ‘153 Patent to Freshub, Inc., including the rights to sue, assert,

exclude, assign, and license the ‘153 Patent.

          17.   The ‘153 Patent is generally directed toward a voice processing system to

collect, manage, and display information about items described by a user.

          18.   On February 26, 2019, the PTO issued U.S. Patent No. 10,213,810 (the “’810

Patent”) titled SYSTEMS AND METHODS FOR SCANNING INFORMATION FROM

STORAGE AREA CONTENTS. The ‘810 Patent lists Fabio Zsigmond, Sion Elie Douer,

Geraldo Yoshizawa, and Frederico Wagner as its inventors and states that it was assigned to

Ikan Holdings LLC. Attached hereto as Exhibit 12 is a true and correct copy of the ‘810

Patent.

          19.   Ikan was the sole owner of the ‘810 Patent at the time that it issued. Ikan

merged with Freshub, Ltd. and assigned all rights to the ‘810 Patent to Freshub, Ltd. Freshub,

Ltd. conveyed rights to the ‘810 Patent to Freshub, Inc., including the rights to sue, assert,

exclude, assign, and license the ‘810 Patent.

          20.   The ‘810 Patent is generally directed toward a voice processing system to

collect, manage, and display items described by a user and provide a set of items to an item

provider.

          21.   On March 19, 2019, the PTO issued U.S. Patent No. 10,232,408 (the “’408

Patent”) titled SYSTEMS AND METHODS FOR SCANNING INFORMATION FROM

STORAGE AREA CONTENTS. The ‘408 Patent lists Fabio Zsigmond, Sion Elie Douer,

Geraldo Yoshizawa, and Frederico Wagner as its inventors and states that it was assigned to

Ikan Holdings LLC. Attached hereto as Exhibit 13 is a true and correct copy of the ‘408

Patent.




                                                  7
            Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 8 of 58




          22.   Ikan was the sole owner of the ‘408 Patent at the time that it issued. Ikan

merged with Freshub, Ltd. and assigned all rights to the ‘408 Patent to Freshub, Ltd. Freshub,

Ltd. conveyed rights to the ‘408 Patent to Freshub, Inc., including the rights to sue, assert,

exclude, assign, and license the ‘408 Patent.

          23.   The ‘408 Patent is generally directed toward a voice processing system to

collect, manage, and display items described by a user and identified within a database.

          24.   On March 26, 2019, the PTO issued U.S. Patent No. 10,239,094 (the “’094

Patent”) titled SYSTEMS AND METHODS FOR SCANNING INFORMATION FROM

STORAGE AREA CONTENTS. The ‘094 Patent lists Fabio Zsigmond, Sion Elie Douer,

Geraldo Yoshizawa, and Frederico Wagner as its inventors and states that it was assigned to

Ikan Holdings LLC. Attached hereto as Exhibit 14 is a true and correct copy of the ‘094

Patent.

          25.   Ikan was the sole owner of the ‘094 Patent at the time that it issued. Ikan

merged with Freshub, Ltd. and assigned all rights to the ‘094 Patent to Freshub, Ltd. Freshub,

Ltd. conveyed rights to the ‘094 Patent to Freshub, Inc., including the rights to sue, assert,

exclude, assign, and license the ‘094 Patent.

          26.   The ‘094 Patent is generally directed toward a voice processing system to

collect, manage, and display items described by a user and provide a set of items to an item

provider.

          27.   The ‘153 Patent, ‘810 Patent, ‘408 Patent, and ‘094 Patent are collectively

referred to herein as the “Asserted Patents.”




                                                  8
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 9 of 58




                        DEFENDANTS’ PRODUCTS AND SERVICES

       28.     Amazon makes, uses, sells, offers for sale, and/or imports into the United States

and this District products and services. Amazon’s sells products with Alexa integrated in four

product categories which are as follows: Echo, Echo Dot, Echo Spot, Echo Show, Echo Input,

and Echo Auto (collectively “Echo Products”); Fire TV Stick, Fire TV Stick 4k, Fire TV Cube,

and the Alexa Voice Remote (collectively “Fire TV Products”); Fire 7, Fire HD 8, and Fire HD

10 (collectively “Fire Tablet Products”); Amazon App and Alexa App (collectively “Amazon

App Products”). The Echo Products, Fire TV Products, Fire Tablet Products, and Amazon

App Products will be collectively referred to as the “Accused Products” and are described in

further detail below.

                               Amazon’s Products with Alexa

       29.     Amazon Alexa is a virtual assistant developed by Amazon and used in products

sold by Amazon. Alexa is available on Amazon’s Echo Products, Fire TV Products, Fire

Tablet Products, and the Amazon Apps. The products with Alexa integrated will listen for and

send speech to Alexa’s Voice Service in the cloud. The Alexa Voice Service turns the voice

into commands such as adding items to a shopping cart or shopping list. As shown below,

Amazon Alexa with the Alexa Voice Service is used by Amazon’s Echo Products, Fire TV

Products, Fire Tablet Products, the Amazon App and the Alexa App.




                                                9
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 10 of 58




Exhibit 15 - https://amazon.jobs/en/business_categories/alexa.

                                     Shopping with Alexa

       30.     Alexa includes Alexa’s Voice Purchasing system which allows customers to use

Alexa enabled devices to purchase products from Amazon. A voice command is issued to

Alexa such as “add [product] to my shopping cart,” and the product is then added to the

customer’s Amazon shopping cart. Additionally if a voice command is issued to Alexa such

as “add [product] to my list”, the product is then added to the customer’s Alex Shopping List.

Alexa is used for adding items to an Amazon Cart, Whole Foods Cart, Fresh Cart, Prime Now

Cart, and Alexa Shopping List. As shown below, Shopping with Alexa on Amazon is

achieved through Voice Purchasing.




                                               10
        Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 11 of 58




Exhibit 16 - https://www.amazon.com/gp/help/customer/display.html?nodeId=202083830.

       31.    As further shown below, Alexa Voice Purchasing is used to add groceries to

one’s Whole Foods Cart, Fresh Cart, and Prime Now Cart.




Exhibit 17 -
https://www.amazon.com/b/ref=s9_acss_bw_cg_VANS_7a1_w?node=17919794011&pf_rd_
m=ATVPDKIKX0DER&pf_rd_s=merchandised-search-
6&pf_rd_r=ZB042FZTNT88HEJDMRW5&pf_rd_t=101&pf_rd_p=70f1dbbb-fb5b-485a-bbfd-
af68d0e2a7f3&pf_rd_i=14552177011.

       32.    As shown below, Alexa is used to add items to the Alexa Shopping List.




                                             11
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 12 of 58




Exhibit 17 -
https://www.amazon.com/b/ref=s9_acss_bw_cg_VANS_7a1_w?node=17919794011&pf_rd_
m=ATVPDKIKX0DER&pf_rd_s=merchandised-search-
6&pf_rd_r=ZB042FZTNT88HEJDMRW5&pf_rd_t=101&pf_rd_p=70f1dbbb-fb5b-485a-bbfd-
af68d0e2a7f3&pf_rd_i=14552177011.

       33.       As shown below, the Amazon App uses Alexa for adding items to a user’s

shopping cart.




Exhibit 17 -
https://www.amazon.com/b/ref=s9_acss_bw_cg_VANS_7a1_w?node=17919794011&pf_rd_
m=ATVPDKIKX0DER&pf_rd_s=merchandised-search-
6&pf_rd_r=ZB042FZTNT88HEJDMRW5&pf_rd_t=101&pf_rd_p=70f1dbbb-fb5b-485a-bbfd-
af68d0e2a7f3&pf_rd_i=14552177011.


                                   Amazon’s Echo Products

       34.       Amazon develops and sells the Echo Products. The Echo Products are a brand

of hands-free smart speakers which use the voice-controlled Alexa service. Echo devices

require a wireless internet connection to connect to the cloud component of Alexa and include

microphones to capture voice commands. The Echo was the first product to include an Alexa

integration. As shown in the two images below, the Echo Products utilize Alexa and Alexa

Voice Service for Voice Shopping on Amazon, which includes adding items to a cart and/or a

shopping list.




                                               12
        Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 13 of 58




Exhibit 19 - https://www.amazon.com/dp/B06XCM9LJ4?ref=ODS_v2_FS_AUCC_rr.




Exhibit 20 - https://www.amazon.com/dp/B06XCM9LJ4?ref=ODS_v2_FS_AUCC_rr&th=1.

                               Amazon’s Fire TV Products

       35.    Amazon develops and sells the Fire TV Products. The Fire TV Products are

digital media players developed by Amazon. The Fire TV Stick and Fire TV Stick 4k also

include a micro console remote to input voice commands, also called an Alexa Voice Remote.

The Fire TV Products integrate the Alexa software into its platform. As shown below, Fire


                                             13
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 14 of 58




TV Products utilize Alexa and Alexa Voice Service for Voice Shopping on Amazon, which

includes adding items to a cart and/or a shopping list.




Exhibit 21 - https://www.amazon.com/dp/B0791T9CV7?ref=ODS_v2_FS_SMP_TVCube.

                                 Amazon’s Fire Table Products

       36.     Amazon develops and sells Fire Tablet Products. The Fire Tablet Products are

tablet computer devices developed by Amazon. The Fire Tablet Products utilize Amazon Fire

OS which includes the integrated Alexa software. As shown below, Fire Tablet Products

utilize Alexa and Alexa Voice Service for Voice Shopping on Amazon, which includes adding

items to a cart and/or a shopping list.




                                                14
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 15 of 58




Exhibits 23–24 - https://www.amazon.com/dp/B0794RHPZD?ref=ODS_v2_FS_TAB_FHD8.

                                    Amazon App Products

       37.     Amazon develops and provides the Amazon App and Alexa App (collectively

“Amazon App Products”), which utilize Alexa for Voice Shopping. The Alexa App is

available on Fire OS, Android, iOS, and Windows 10 operating systems, and thus is available

as both a mobile and desktop application. As shown in the two pictures below, the Amazon

App Products utilize Alexa and Alexa Voice Service for Voice Shopping on Amazon, which

includes adding items to a cart and/or a shopping list.




                                                15
       Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 16 of 58




Exhibit 18 -
https://www.amazon.com/b/ref=s9_acss_bw_cg_VANS_6a1_w?node=17691568011&pf_rd_
m=ATVPDKIKX0DER&pf_rd_s=merchandised-search-6&p%E2%80%A6.




                                       16
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 17 of 58




Exhibit 25 - https://www.amazon.com/gp/help/customer/display.html?nodeId=202202210.

                                      Alexa Voice Service

       38.     Alexa Voice Service (“AVS”) is Amazon’s suite of services built around its

voice-controlled artificial intelligence (“AI”) assistant Alexa. AVS is tightly integrated with

Amazon’s e-commerce environment in order to make purchases fast and simple. AVS is used

to power Alexa in the Echo Products, Fire TV Products, Fire Tablet Products, Amazon App

Products, and may also be utilized by other third-party hardware makers. The hardware

required to utilize AVS includes a microphone array for audio pickup, a processor to run the

AVS Client, internet connectivity to send audio to the cloud, and a speaker to play back audio

for the customer. The AVS Client program will take the audio picked up by the microphone

and send it to AVS in the cloud over the internet for processing. This includes processing

requests to add items to a shopping cart or Alexa Shopping List. As shown in the two images

and video below, AVS powers Amazon’s Alexa enabled devices.




https://www.youtube.com/watch?time_continue=700&v=t58fUp15YB4.




                                                17
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 18 of 58




Exhibit 26 - https://developer.amazon.com/blogs/post/Tx1IWOJG191LB8X/Announcing-the-
Alexa-Voice-Service-AVS.

                  DEFENDANTS’ INFRINGEMENT OF THE PATENTS

       39.     Defendants have been and are now infringing, and will continue to infringe, the

Asserted Patents in this District and elsewhere in the United States by, among other things,

making, using, importing, selling, and/or offering for sale its Echo Products, Fire TV Products,

Fire Tablet Products, and Amazon App Products.

       40.     In addition to directly infringing the Asserted Patents pursuant to 35 U.S.C. §

271(a), either literally or under the doctrine of equivalents, or both, Defendants also indirectly

infringe the ‘810 Patent, ‘408 Patent, and ‘094 Patent pursuant to 35 U.S.C. § 271(b) by

instructing, directing, and/or requiring others, including their customers, purchasers, users, and

developers, to perform all or some of the steps of the method claims, either literally or under

the doctrine of equivalents, or both, of the ‘810 Patent, ‘408 Patent, and ‘094 Patent.

                                          COUNT I
                           (Direct Infringement of the ‘153 Patent)

       41.     Freshub repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       42.     Defendants have infringed and continue to infringe Claims 1-11 of the ‘153

Patent in violation of 35 U.S.C. § 271(a).




                                                 18
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 19 of 58




        43.     Defendants’ infringement is based upon literal infringement or infringement

under the doctrine of equivalents, or both.

        44.     Defendants’ acts of making, using, importing, selling, and/or offering for sale

infringing products and services have been without the permission, consent, authorization, or

license of Freshub.

        45.     Defendants’ infringement includes, but is not limited to, the manufacture, use,

sale, importation and/or offer for sale of Defendants’ products and services, including the Echo

Products, Fire TV Products, Fire Tablet Products, and Amazon App Products (collectively, the

“’153 Accused Products”).

        46.     The ‘153 Accused Products infringe the ‘153 Patent because they have a voice

processing system comprising: a first system configured to receive user spoken words

comprising: a microphone, a wireless network interface, a digitizer coupled to the microphone,

wherein the digitizer is configured to convert spoken words into a digital representation; a first

computer; non-transitory memory that stores instructions that when executed by the first

computer cause the first system to perform operations comprising: receive via the digitizer a

verbal order, comprising at least one item, from a user, wherein the verbal order was captured

by the microphone and digitized by the digitizer; immediately transmit, using the wireless

network interface, the digitized order to a computer system remote from the first system; the

computer system, the computer system comprising: a networks interface; a second computer;

non-transitory memory that stores instructions that when executed by the second computer

cause the computer system to perform operations comprising: receive, using the network

interface, the digitized order from the first system; translate at least a portion of the digitized

order to text; identify an item corresponding to the text; add the identified item to a list




                                                  19
           Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 20 of 58




associated with the user; enable the list, including the identified item, to be displayed via a user

display.

       47.     Using an Echo Device as an example, as shown below, the ‘153 Accused

Products include a microphone (shown by the microphone array) and wireless network

interface (shown by the Wi-Fi antenna).




Exhibit 20 - https://www.amazon.com/dp/B06XCM9LJ4?ref=ODS_v2_FS_AUCC_rr&th=1.

       48.     Using a Fire Tablet as an example, as shown below, the ‘153 Accused Products

include a microphone and wireless network interface (shown by the Wi-Fi antenna).




                                                 20
        Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 21 of 58




Exhibit 27 - https://www.amazon.com/All-New-Fire-Tablet-Display-
Black/dp/B0794RHPZD/ref=sr_1_1?keywords=fire+tablets&qid=1559846204&s=gateway&sr
=8-1.

       49.    Using a Fire TV Cube as an example, as shown below, the ‘153 Accused

Products include a microphone and wireless network interface (shown by the Wi-Fi antenna).




Exhibit 22 - https://www.amazon.com/dp/B0791T9CV7?ref=ODS_v2_FS_SMP_TVCube.

       50.    Further, as shown below, AVS requires the use of a microphone and an internet

connection. The ‘153 Accused Products all utilize AVS.




Exhibit 28 - https://developer.amazon.com/alexa-voice-service/learn.

       51.    The ‘153 Accused Products, as shown below, also include a digitizer coupled to

the microphone which digitized the captured words into pulse code modulation (“PCM”)

format and utilizes a recognition event to send the captured spoken words to AVS.




                                              21
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 22 of 58




Exhibit 29 - https://developer.amazon.com/docs/alexa-voice-service/speechrecognizer.html.

       52.     The ‘153 Accused Products, as shown below and in the video, utilize the AVS

Client software to process a verbal request from a user, such as a request to add an item to an

Alexa Shopping List, and sends that request via WiFi to Alexa’s remote cloud component.




                                                22
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 23 of 58




https://www.youtube.com/watch?v=omPvBOJGw_U&list=PL2KJmkHeYQTMFumv03WLeG
Ux3l_Ub5NwJ&index=4&t=493s.

        53.   The ‘153 Accused Products, as shown in the below image and in the video

cited, utilize Alexa Voice Service computers/servers in the cloud (a second computer) to

receive a user’s spoken words and will convert those words into an action associated with the

user.




                                               23
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 24 of 58




https://www.youtube.com/watch?time_continue=700&v=t58fUp15YB4.

       54.     The ‘153 Accused Products, as shown below, utilize Alexa’s Automatic Speech

Recognition technology in the cloud, which converts the user’s speech into text and then takes

action (such as adding an item to a shopping list).




Exhibit 30 - https://developer.amazon.com/fr/docs/alexa-voice-service/audio-hardware-
configurations.html.

       55.     The ‘153 Accused Products, as shown below, utilize Alexa to take spoken

words and translate those words to add items to an Alexa Shopping List associated with the

user’s Amazon account. The Amazon Shopping List(s) is viewable to the user via the Amazon

App Products, Echo Device with a display, or the Amazon website.




Exhibit 17 -
https://www.amazon.com/b/ref=s9_acss_bw_cg_VANS_7a1_w?node=17919794011&pf_rd_


                                                24
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 25 of 58




m=ATVPDKIKX0DER&pf_rd_s=merchandised-search-
6&pf_rd_r=ZB042FZTNT88HEJDMRW5&pf_rd_t=101&pf_rd_p=70f1dbbb-fb5b-485a-bbfd-
af68d0e2a7f3&pf_rd_i=14552177011.

       56.     Defendants’ infringement of the ‘153 Patent has injured and continues to injure

Freshub in an amount to be proven at trial, but not less than a reasonable royalty.

       57.     On information and belief, Defendants are aware of Freshub’s patent portfolio,

including the ‘153 Patent. Amazon knew of and cited the published application for the ‘344

Patent to a patent examiner for one of Amazon’s own patents. All of the Asserted Patents

claim priority through the ‘344 Patent and are thus directly related, such that Amazon was

aware of the patent family containing the Asserted Patents. In 2010, Amazon requested and

received a copy of a wireless scanner product. The product packaging was marked with four

patents and the statement “and other patents pending,” such that on information and belief,

Amazon was aware of relevant patents and other pending applications in the smart home and

in-home commerce technology space. Further, Amazon is and has been aware of Freshub for

years, and the two companies have discussed collaborating. Freshub and Amazon have also

twice participated together in public discussions regarding smart home and in-home commerce

technology and the valuable opportunity that it represents. As a result, on information and

belief, Amazon has known of and possessed information regarding the Asserted Patents.

       58.     Despite knowledge of Freshub’s patents, Defendants have sold, used, offered

for sale, and continue to sell, use, and offer for sale, the ‘154 Accused Products, disregarding

Freshub’s patent rights. Defendants have therefore acted recklessly, and continue to willfully,

wantonly, and deliberately engage in acts of infringement of the ‘153 Patent, justifying an

award to Freshub of increased damages under 35 U.S.C. § 284 and attorneys’ fees and costs

incurred under 35 U.S.C. § 285.




                                                 25
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 26 of 58




       59.     Defendants’ infringement has caused and is continuing to cause damage and

irreparable injury to Freshub, and Freshub will continue to suffer damage and irreparable

injury unless and until that infringement is enjoined by this Court.

       60.     Freshub is entitled to injunctive relief, damages and any other relief in

accordance with 35 U.S.C. §§ 283, 284 and 285.

                                          COUNT II
                           (Direct Infringement of the ‘810 Patent)

       61.     Freshub repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       62.     Defendants have infringed and continue to infringe Claims 1-29 of the ‘810

Patent in violation of 35 U.S.C. § 271(a).

       63.     Defendants’ infringement is based upon literal infringement or infringement

under the doctrine of equivalents, or both.

       64.     Defendants’ acts of making, using, importing, selling, and/or offering for sale

infringing products and services have been without the permission, consent, authorization, or

license of Freshub.

       65.     Defendants’ infringement includes, but is not limited to, the manufacture, use,

sale, importation and/or offer for sale of Defendants’ products and services, including the Echo

Products, Fire TV Products, Fire Tablet Products, and Amazon App Products (collectively, the

“’810 Accused Products”).

       66.     The ‘810 Accused Products infringe the ‘810 Patent because they have a voice

processing system comprising: a networks interface; a computer; non-transitory memory that

stores instructions that when executed by the computer cause the computer to perform

operations comprising: associate a unique identifier with a remote system configured to receive



                                                26
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 27 of 58




user spoken words, the remote system comprising: a microphone, a wireless network interface,

a voice output system, and a digitizer coupled to the microphone, wherein the digitizer is

configured to convert spoken words into a digital representation; download configuration data

to the remote system; receive, using the network interface, a digitized order of a user from the

remote system; translate at least a portion of the digitized order to text; use the text, translated

from the digitized order, to identify an item corresponding to the text description; include the

identified item in a set of one or more items associated with the user; enable the set of items,

including the identified item, to be displayed to the user via a user device different than the

remote system; and enable the set of items, including the identified item, to be provided to an

item provider.

       67.       For example, as shown below using an Echo Device, the ‘810 Accused Products

include a microphone (shown by the microphone array) and wireless network interface (shown

by the Wi-Fi antenna).




                                                  27
        Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 28 of 58




Exhibit 20 - https://www.amazon.com/dp/B06XCM9LJ4?ref=ODS_v2_FS_AUCC_rr&th=1.

       68.    Using a Fire Tablet as an example and as shown below, the ‘810 Accused

Products include a microphone and wireless network interface (shown by the Wi-Fi antenna).




Exhibit 27 - https://www.amazon.com/All-New-Fire-Tablet-Display-
Black/dp/B0794RHPZD/ref=sr_1_1?keywords=fire+tablets&qid=1559846204&s=gateway&sr
=8-1.

       69.    Using a Fire TV Cube as an example and as shown below, the ‘810 Accused

Products include a microphone and wireless network interface (shown by the Wi-Fi antenna).




Exhibit 22 - https://www.amazon.com/dp/B0791T9CV7?ref=ODS_v2_FS_SMP_TVCube.

       70.    Further, as shown below, AVS requires the use of a microphone and an internet

connection. The ‘810 Accused Products all utilize AVS.




                                             28
          Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 29 of 58




Exhibit 28 - https://developer.amazon.com/alexa-voice-service/learn.

       71.     As shown below, the ‘810 Accused Products include a unique device serial

number.




Exhibit 31 - https://github.com/alexa/alexa-smarthome/wiki/How-to-get-a-device-serial-
number.




Exhibit 32 - https://www.amazon.com/gp/help/customer/display.html?nodeId=202143910.

       72.     As shown below, the ‘810 Accused Products must also be associated with a

user’s unique account in order to place orders with Alexa (or use Alexa).




                                               29
        Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 30 of 58




Exhibit 33 -
https://www.amazon.com/gp/help/customer/display.html?nodeId=201807210&ref=insider_ar_
tips_alexa.

       73.    The ‘810 Accused Products, as shown below, also include a digitizer coupled to

the microphone which digitized the spoken words into PCM format and utilizes a recognition

event to send the captured spoken words to AVS.




                                             30
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 31 of 58




Exhibit 29 - https://developer.amazon.com/docs/alexa-voice-service/speechrecognizer.html.

       74.     The ‘810 Accused Products, as shown below and in the video, utilize the AVS

Client software to process a verbal order from a user, such as a request to add an item to a

shopping cart, and sends that request via WiFi to Alexa’s remote cloud component.




                                                31
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 32 of 58




https://www.youtube.com/watch?v=omPvBOJGw_U&list=PL2KJmkHeYQTMFumv03WLeG
Ux3l_Ub5NwJ&index=4&t=493s.

        75.    The ‘810 Accused Products, as shown in the below image and in the video

cited, utilize Alexa Voice Service computers/servers in the cloud to receive a user’s spoken

words and will convert those words into an action, such as having the item associated with the

user.




                                               32
           Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 33 of 58




https://www.youtube.com/watch?time_continue=700&v=t58fUp15YB4.

          76.   The ‘810 Accused Products, as shown below, utilize Alexa’s Automatic Speech

Recognition in the cloud which converts the customer speech into text and then takes action

(such as adding an item to a shopping cart).




Exhibit 30 - https://developer.amazon.com/fr/docs/alexa-voice-service/audio-hardware-
configurations.html.

          77.   As shown below, the ‘810 Accused Products settings are configured remotely

using the Alexa app and subsequently this configuration data is downloaded to the particular

device.




Exhibit 34 - https://www.amazon.com/gp/help/customer/display.html?nodeId=201601980.

          78.   As shown below in the two images, the ‘810 Accused Products provide ordering

items and adding items to a shopping cart via Alexa. These items in the shopping cart can then

be viewed using a web browser or Amazon App Product.




                                               33
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 34 of 58




Exhibit 16 - https://www.amazon.com/gp/help/customer/display.html?nodeId=202083830.




Exhibit 35 - https://www.amazon.com/gp/help/customer/display.html?nodeId=201889540.

       79.     Defendants’ infringement of the ‘810 Patent has injured and continues to injure

Freshub in an amount to be proven at trial, but not less than a reasonable royalty.

       80.     On information and belief, Defendants are aware of Freshub’s patent portfolio,

including the ‘810 Patent. Amazon knew of and cited the published application for the ‘344

Patent to a patent examiner for one of Amazon’s own patents. All of the Asserted Patents

claim priority through the ‘344 Patent and are thus directly related, such that Amazon was

aware of the patent family containing the Asserted Patents. In 2010, Amazon requested and

received a copy of a wireless scanner product. The product packaging was marked with four

patents and the statement “and other patents pending,” such that on information and belief,

Amazon was aware of relevant patents and other pending applications in the smart home and

in-home commerce technology space. Further, Amazon is and has been aware of Freshub for

years, and the two companies have discussed collaborating. Freshub and Amazon have also


                                                34
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 35 of 58




twice participated together in public discussions regarding smart home and in-home commerce

technology and the valuable opportunity that it represents. As a result, on information and

belief, Amazon has known of and possessed information regarding the Asserted Patents.

       81.     Despite knowledge of Freshub’s patents, Defendants have sold, used, offered

for sale, and continue to sell, use, and offer for sale, the ‘810 Accused Products, disregarding

Freshub’s patent rights. Defendants have therefore acted recklessly, and continue to willfully,

wantonly, and deliberately engage in acts of infringement of the ‘810 Patent, justifying an

award to Freshub of increased damages under 35 U.S.C. § 284 and attorneys’ fees and costs

incurred under 35 U.S.C. § 285.

       82.     Defendants’ infringement has caused and is continuing to cause damage and

irreparable injury to Freshub, and Freshub will continue to suffer damage and irreparable

injury unless and until that infringement is enjoined by this Court.

       83.     Freshub is entitled to injunctive relief, damages and any other relief in

accordance with 35 U.S.C. §§ 283, 284 and 285.

                                          COUNT III
                          (Indirect Infringement of the ‘810 Patent)

       84.     Freshub repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs.

       85.     Defendants have induced infringement of at least Claims 17-27 of the ‘810

Patent under 35 U.S.C. § 271(b).

       86.     In addition to directly infringing the ‘810 Patent, Defendants indirectly infringe

the ‘810 Patent pursuant to 35 U.S.C. § 271(b) by instructing, directing and/or requiring others,

including customers, purchasers, users and developers, to perform one or more of the steps of

the method claims, either literally or under the doctrine of equivalents, of the ‘810 Patent,



                                                 35
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 36 of 58




where all the steps of the method claims are performed by either Defendants, its customers,

purchasers, users, and developers, or some combination thereof. Defendants knew or were

willfully blind to the fact that it was inducing others, including customers, purchasers, users,

and developers, to infringe by practicing, either themselves or in conjunction with Defendants,

one or more method claims of the ‘810 Patent, including Claims 17-27.

       87.     Defendants knowingly and actively aided and abetted the direct infringement of

the ‘810 Patent by instructing and encouraging its customers, purchasers, users, and developers

to use the ‘810 Accused Products. Such instructions and encouragement included, but is not

limited to, advising third parties to use the ‘810 Accused Products in an infringing manner,

providing a mechanism through which third parties may infringe the ‘810 Patent, and by

advertising and promoting the use of the ‘810 Accused Products in an infringing manner, and

distributing guidelines and instructions to third parties on how to use the ‘810 Accused

Products in an infringing manner.

       88.     Amazon updates and maintains help and customer service sections on its

website which cover in-depth aspects of operating Alexa with the Accused Products in an

infringing manner. Further, Amazon advertises on its website the Accused Products infringing

Alexa features and instructs consumers on how to configure and use the Accused Products in

an infringing manner. See, e.g., Exhibits 36–38,

https://www.amazon.com/gp/help/customer/display.html/ref=hp_bc_nav?ie=UTF8&nodeId=2

01952240; https://www.amazon.com/gp/help/customer/display.html?nodeId=202009680;

https://www.amazon.com/gp/help/customer/display.html?nodeId=201602230.

       89.     Defendants’ indirect infringement of the ‘810 Patent has injured and continues

to injure Freshub in an amount to be proven at trial, but not less than a reasonable royalty.




                                                 36
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 37 of 58




       90.     Defendants’ infringement has caused and is continuing to cause damage and

irreparable injury to Freshub, and Freshub will continue to suffer damage and irreparable

injury unless and until that infringement is enjoined by this Court.

       91.     Freshub is entitled to injunctive relief, damages and any other relief in

accordance with 35 U.S.C. §§ 283, 284 and 285.

                                         COUNT IV
                           (Direct Infringement of the ‘408 Patent)

       92.     Freshub repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       93.     Defendants have infringed and continue to infringe Claims 1-30 of the ‘408

Patent in violation of 35 U.S.C. § 271(a).

       94.     Defendants’ infringement is based upon literal infringement or infringement

under the doctrine of equivalents, or both.

       95.     Defendants’ acts of making, using, importing, selling, and/or offering for sale

infringing products and services have been without the permission, consent, authorization, or

license of Freshub.

       96.     Defendants’ infringement includes, but is not limited to, the manufacture, use,

sale, importation and/or offer for sale of Defendants’ products and services, including the Echo

Products, Fire TV Products, Fire Tablet Products, and Amazon App Products (collectively, the

“’408 Accused Products”).

       97.     The ‘408 Accused Products infringe the ‘408 Patent because they have a voice

processing system comprising: a networks interface; a computer; non-transitory memory that

stores instructions that when executed by the computer cause the computer to perform

operations comprising: receive, using the network interface, a digitized order of a user from a



                                                37
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 38 of 58




remote system configured to receive user spoken words, the remote system comprising a

microphone, a wireless network interface, and a digitizer coupled to the microphone, wherein

the digitizer is configured to convert spoken words into a digital representation; translate at

least a portion of the digitized order to text; match the text, translated from the digitized order,

to a text description stored in a database comprising text descriptions of items and associated

unique product identifiers; based at least in part on the identified match of the text translated

from the digitized order the text description stored in a database, identify an item

corresponding to the text; add the identified item to a set of items associated with the user; and

enable the set of items, including the identified item, to be displayed via a user display.

       98.     For example, using an Echo Device as an example and as shown below, the

‘408 Accused Products include a microphone (shown by the microphone array) and wireless

network interface (shown by the Wi-Fi antenna).




Exhibit 20 - https://www.amazon.com/dp/B06XCM9LJ4?ref=ODS_v2_FS_AUCC_rr&th=1.


                                                  38
        Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 39 of 58




       99.    Using a Fire Tablet as an example and as shown below, the ‘408 Accused

Products include a microphone and wireless network interface (shown by the Wi-Fi antenna).




Exhibit 27 - https://www.amazon.com/All-New-Fire-Tablet-Display-
Black/dp/B0794RHPZD/ref=sr_1_1?keywords=fire+tablets&qid=1559846204&s=gateway&sr
=8-1.

       100.   Using a Fire TV Cube as an example and as shown below, the ‘408 Accused

Products include a microphone and wireless network interface (shown by the Wi-Fi antenna).




Exhibit 22 - https://www.amazon.com/dp/B0791T9CV7?ref=ODS_v2_FS_SMP_TVCube.

       101.   Further, as shown below, AVS requires the use of a microphone and an internet

connection. The ‘408 Accused Products all utilize AVS.




                                             39
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 40 of 58




Exhibit 28 - https://developer.amazon.com/alexa-voice-service/learn.

       102.    The ‘408 Accused Products, as shown below, also include a digitizer coupled to

the microphone which digitized the spoken words into PCM format and utilizes a recognition

event to send the captured spoken words to AVS.




Exhibit 29 - https://developer.amazon.com/docs/alexa-voice-service/speechrecognizer.html.

       103.    The ‘408 Accused Products, as shown below and in the video, utilize the AVS

Client software to process a verbal order from a user, such as a request to add an item to a

shopping cart, and sends that request via WiFi to Alexa’s remote cloud component.


                                                40
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 41 of 58




https://www.youtube.com/watch?v=omPvBOJGw_U&list=PL2KJmkHeYQTMFumv03WLeG
Ux3l_Ub5NwJ&index=4&t=493s.

       104.    The ‘408 Accused Products, as shown in the below image and in the video

cited, utilize Alexa Voice Service computers/servers in the cloud to receive a user’s spoken

words and convert those words into an action, such as having the item associated with the user.

Further the action will involve using the text description derived from the Automatic Speech

Recognition component and matching that with a database of text descriptions of products and

their unique product identifiers. Alexa will use the unique product identifier to put the

appropriate item in the users shopping cart.




                                                41
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 42 of 58




https://www.youtube.com/watch?time_continue=700&v=t58fUp15YB4.

       105.    The ‘408 Accused Products, as shown below, utilize Alexa’s Automatic Speech

Recognition in the cloud which converts the customer speech into text and then takes (such as

adding an item to a shopping cart that has a unique identifier).




Exhibit 30 - https://developer.amazon.com/fr/docs/alexa-voice-service/audio-hardware-
configurations.html.

       106.    As shown below, Amazon utilizes unique product identifiers for the products

that are purchased from the site. These include Universal Product Codes (“UPCs”), European

Article Numbers (“EANs”), International Standard Book Numbers (“ISBNs”), and Amazon

Standard Identification Numbers (“ASINs”), which are used by the ‘408 Accused Products to

add items to a user’s shopping cart after a verbal order is placed.



                                                 42
        Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 43 of 58




Exhibit 39 - https://www.amazon.com/gp/seller/asin-upc-isbn-info.html.

       107.   As shown below in the two images, the ‘408 Accused Products enable ordering

items and adding items to a shopping cart via Alexa. These items in the shopping cart can then

be viewed using a web browser or Amazon App Product.




Exhibit 16 - https://www.amazon.com/gp/help/customer/display.html?nodeId=202083830.



                                              43
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 44 of 58




Exhibit 35 - https://www.amazon.com/gp/help/customer/display.html?nodeId=201889540.

       108.    Defendants’ infringement of the ‘408 Patent has injured and continues to injure

Freshub in an amount to be proven at trial, but not less than a reasonable royalty.

       109.    On information and belief, Defendants are aware of Freshub’s patent portfolio,

including the ‘408 Patent. Amazon knew of and cited the published application for the ‘344

Patent to a patent examiner for one of Amazon’s own patents. All of the Asserted Patents

claim priority through the ‘344 Patent and are thus directly related, such that Amazon was

aware of the patent family containing the Asserted Patents. In 2010, Amazon requested and

received a copy of a wireless scanner product. The product packaging was marked with four

patents and the statement “and other patents pending,” such that on information and belief,

Amazon was aware of relevant patents and other pending applications in the smart home and

in-home commerce technology space. Further, Amazon is and has been aware of Freshub for

years, and the two companies have discussed collaborating. Freshub and Amazon have also

twice participated together in public discussions regarding smart home and in-home commerce

technology and the valuable opportunity that it represents. As a result, on information and

belief, Amazon has known of and possessed information regarding the Asserted Patents.

       110.    Despite knowledge of Freshub’s patents, Defendants have sold, used, offered

for sale, and continue to sell, use, and offer for sale, the ‘408 Accused Products, disregarding

Freshub’s patent rights. Defendants have therefore acted recklessly, and continue to willfully,


                                                 44
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 45 of 58




wantonly, and deliberately engage in acts of infringement of the ‘408 Patent, justifying an

award to Freshub of increased damages under 35 U.S.C. § 284 and attorneys’ fees and costs

incurred under 35 U.S.C. § 285.

       111.    Defendants’ infringement has caused and is continuing to cause damage and

irreparable injury to Freshub, and Freshub will continue to suffer damage and irreparable

injury unless and until that infringement is enjoined by this Court.

       112.    Freshub is entitled to injunctive relief, damages and any other relief in

accordance with 35 U.S.C. §§ 283, 284 and 285.

                                          COUNT V
                          (Indirect Infringement of the ‘408 Patent)

       113.    Freshub repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs.

       114.    Defendants have induced infringement of at least Claims 20-29 of the ‘408

Patent under 35 U.S.C. § 271(b).

       115.    In addition to directly infringing the ‘408 Patent, Defendants indirectly infringe

the ‘408 Patent pursuant to 35 U.S.C. § 271(b) by instructing, directing and/or requiring others,

including customers, purchasers, users and developers, to perform one or more of the steps of

the method claims, either literally or under the doctrine of equivalents, of the ‘408 Patent,

where all the steps of the method claims are performed by either Defendants, its customers,

purchasers, users, and developers, or some combination thereof. Defendants knew or were

willfully blind to the fact that it was inducing others, including customers, purchasers, users,

and developers, to infringe by practicing, either themselves or in conjunction with Defendants,

one or more method claims of the ‘408 Patent, including Claims 20-29.




                                                 45
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 46 of 58




       116.    Defendants knowingly and actively aided and abetted the direct infringement of

the ‘408 Patent by instructing and encouraging its customers, purchasers, users, and developers

to use the ‘408 Accused Products. Such instructions and encouragement included, but is not

limited to, advising third parties to use the ‘408 Accused Products in an infringing manner,

providing a mechanism through which third parties may infringe the ‘408 Patent, and by

advertising and promoting the use of the ‘408 Accused Products in an infringing manner, and

distributing guidelines and instructions to third parties on how to use the ‘408 Accused

Products in an infringing manner.

       117.    Amazon updates and maintains help and customer service sections on its

website which cover in-depth aspects of operating Alexa with the Accused Products in an

infringing manner. Further, Amazon advertises on its website the Accused Products infringing

Alexa features and instructs consumers on how to configure and use the Accused Products in

an infringing manner. See, e.g., Exhibits 36–38,

https://www.amazon.com/gp/help/customer/display.html/ref=hp_bc_nav?ie=UTF8&nodeId=2

01952240; https://www.amazon.com/gp/help/customer/display.html?nodeId=202009680;

https://www.amazon.com/gp/help/customer/display.html?nodeId=201602230.

       118.    Defendants’ indirect infringement of the ‘408 Patent has injured and continues

to injure Freshub in an amount to be proven at trial, but not less than a reasonable royalty.

       119.    Defendants’ infringement has caused and is continuing to cause damage and

irreparable injury to Freshub, and Freshub will continue to suffer damage and irreparable

injury unless and until that infringement is enjoined by this Court.

       120.    Freshub is entitled to injunctive relief, damages and any other relief in

accordance with 35 U.S.C. §§ 283, 284 and 285.




                                                 46
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 47 of 58




                                         COUNT VI
                           (Direct Infringement of the ‘094 Patent)

       121.    Freshub repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       122.    Defendants have infringed and continue to infringe Claims 1-24 of the ‘094

Patent in violation of 35 U.S.C. § 271(a).

       123.    Defendants’ infringement is based upon literal infringement or infringement

under the doctrine of equivalents, or both.

       124.    Defendants’ acts of making, using, importing, selling, and/or offering for sale

infringing products and services have been without the permission, consent, authorization, or

license of Freshub.

       125.    Defendants’ infringement includes, but is not limited to, the manufacture, use,

sale, importation and/or offer for sale of Defendants’ products and services, including the Echo

Products, Fire TV Products, Fire Tablet Products, and Amazon App Products (collectively, the

“’094 Accused Products”).

       126.    The ‘094 Accused Products infringe the ‘094 Patent because it performs a

computer-implemented method, the method comprising: receiving over a network at a first

computer system, using a network interface, a digitized spoken user order from a second

computer system, the second computer system comprising: a microphone, a wireless network

interface, and a digitizer coupled to the microphone, wherein the digitizer is configured to

convert spoken words into a digital representation, and the second computer system is

configured to transmit the digital representation over the network to the first computer system;

translating, using a translation module executed by the second computer system, at least a

portion of the digitized spoken order to text; matching the text, translated from the digitized



                                                 47
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 48 of 58




spoken order, to text descriptions of items, wherein the text descriptions of items are stored in a

data store; based on at least an identified match, identifying a corresponding item; adding the

identified corresponding item to a list associated with the user; and enabling the list, including

the identified item, to be displayed to the user via a user display.

       127.    Using an Echo Device as an example, as shown below, the ‘094 Accused

Products Accused Products include a microphone (shown by the microphone array) and

wireless network interface (shown by the Wi-Fi antenna).




Exhibit 20 - https://www.amazon.com/dp/B06XCM9LJ4?ref=ODS_v2_FS_AUCC_rr&th=1.

       128.    Using a Fire Tablet as an example and as shown below, the ‘094 Accused

Products include a microphone and wireless network interface (shown by the Wi-Fi antenna).




                                                  48
        Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 49 of 58




Exhibit 27 - https://www.amazon.com/All-New-Fire-Tablet-Display-
Black/dp/B0794RHPZD/ref=sr_1_1?keywords=fire+tablets&qid=1559846204&s=gateway&sr
=8-1.

       129.   Using a Fire TV Cube as an example and as shown below, the ‘094 Accused

Products include a microphone and wireless network interface (shown by the Wi-Fi antenna).




Exhibit 22 - https://www.amazon.com/dp/B0791T9CV7?ref=ODS_v2_FS_SMP_TVCube.

       130.   Further, as shown below, AVS requires the use of a microphone and an internet

connection. The ‘094 Accused Products all utilize AVS.




Exhibit 28 - https://developer.amazon.com/alexa-voice-service/learn.



                                              49
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 50 of 58




       131.    The ‘094 Accused Products, as shown below, also include a digitizer coupled to

the microphone which digitized the spoken words into PCM format and utilizes a recognition

event to send the captured spoken words to AVS.




Exhibit 29 - https://developer.amazon.com/docs/alexa-voice-service/speechrecognizer.html.

       132.    The ‘094 Accused Products, as shown below and in the video, utilize the AVS

Client software to process a verbal order from a user, such as a request to add an item to a

shopping cart, and sends that request via WiFi to Alexa’s remote cloud component.




                                                50
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 51 of 58




https://www.youtube.com/watch?v=omPvBOJGw_U&list=PL2KJmkHeYQTMFumv03WLeG
Ux3l_Ub5NwJ&index=4&t=493s.

       133.    The ‘094 Accused Products, as shown in the below image and in the video

cited, utilize Alexa Voice Service computers/servers in the cloud to receive a user’s spoken

words and will convert those words into an action, such as having the item associated with the

user and placed in the user’s shopping cart. This process includes matching the text

description derived from the ASP component with descriptions in a data store that Amazon

maintains.




                                               51
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 52 of 58




https://www.youtube.com/watch?time_continue=700&v=t58fUp15YB4.

       134.    The ‘094 Accused Products, as shown below, utilize Alexa’s Automatic Speech

Recognition in the cloud which converts the customer speech into text and then takes action

(such as adding an item to a shopping cart).




Exhibit 30 - https://developer.amazon.com/fr/docs/alexa-voice-service/audio-hardware-
configurations.html.

       135.    As shown below in the two images, the ‘094 Accused Products provide ordering

items and adding items to a shopping cart via Alexa. These items in the shopping cart can then

be viewed using a web browser or Amazon App Product.




                                               52
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 53 of 58




Exhibit 16 - https://www.amazon.com/gp/help/customer/display.html?nodeId=202083830.




Exhibit 35 - https://www.amazon.com/gp/help/customer/display.html?nodeId=201889540.

       136.    Defendants’ infringement of the ‘094 Patent has injured and continues to injure

Freshub in an amount to be proven at trial, but not less than a reasonable royalty.

       137.    On information and belief, Defendants are aware of Freshub’s patent portfolio,

including the ‘094 Patent. Amazon knew of and cited the published application for the ‘344

Patent to a patent examiner for one of Amazon’s own patents. All of the Asserted Patents

claim priority through the ‘344 Patent and are thus directly related, such that Amazon was

aware of the patent family containing the Asserted Patents. In 2010, Amazon requested and

received a copy of a wireless scanner product. The product packaging was marked with four

patents and the statement “and other patents pending,” such that on information and belief,

Amazon was aware of relevant patents and other pending applications in the smart home and

in-home commerce technology space. Further, Amazon is and has been aware of Freshub for

years, and the two companies have discussed collaborating. Freshub and Amazon have also


                                                53
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 54 of 58




twice participated together in public discussions regarding smart home and in-home commerce

technology and the valuable opportunity that it represents. As a result, on information and

belief, Amazon has known of and possessed information regarding the Asserted Patents.

       138.    Despite knowledge of Freshub’s patents, Defendants have sold, used, offered

for sale, and continue to sell, use, and offer for sale, the ‘094 Accused Products, disregarding

Freshub’s patent rights. Defendants have therefore acted recklessly, and continue to willfully,

wantonly, and deliberately engage in acts of infringement of the ‘094 Patent, justifying an

award to Freshub of increased damages under 35 U.S.C. § 284 and attorneys’ fees and costs

incurred under 35 U.S.C. § 285.

       139.    Defendants’ infringement has caused and is continuing to cause damage and

irreparable injury to Freshub, and Freshub will continue to suffer damage and irreparable

injury unless and until that infringement is enjoined by this Court.

       140.    Freshub is entitled to injunctive relief, damages and any other relief in

accordance with 35 U.S.C. §§ 283, 284 and 285.

                                         COUNT VII
                          (Indirect Infringement of the ‘094 Patent)

       141.    Freshub repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs.

       142.    Defendants have induced infringement of at least Claims 1-19 of the ‘094 Patent

under 35 U.S.C. § 271(b).

       143.    In addition to directly infringing the ‘094 Patent, Defendants indirectly infringe

the ‘094 Patent pursuant to 35 U.S.C. § 271(b) by instructing, directing and/or requiring others,

including customers, purchasers, users and developers, to perform one or more of the steps of

the method claims, either literally or under the doctrine of equivalents, of the ‘094 Patent,



                                                 54
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 55 of 58




where all the steps of the method claims are performed by either Defendants, its customers,

purchasers, users, and developers, or some combination thereof. Defendants knew or were

willfully blind to the fact that it was inducing others, including customers, purchasers, users,

and developers, to infringe by practicing, either themselves or in conjunction with Defendants,

one or more method claims of the ‘094 Patent, including Claims 1-19.

       144.    Defendants knowingly and actively aided and abetted the direct infringement of

the ‘094 Patent by instructing and encouraging its customers, purchasers, users, and developers

to use the ‘094 Accused Products. Such instructions and encouragement included, but is not

limited to, advising third parties to use the ‘094 Accused Products in an infringing manner,

providing a mechanism through which third parties may infringe the ‘094 Patent, and by

advertising and promoting the use of the ‘094 Accused Products in an infringing manner, and

distributing guidelines and instructions to third parties on how to use the ‘094 Accused

Products in an infringing manner.

       145.    Amazon updates and maintains help and customer service sections on its

website which cover in-depth aspects of operating Alexa with the Accused Products in an

infringing manner. Further, Amazon advertises on its website the Accused Products infringing

Alexa features and instructs consumers on how to configure and use the Accused Products in

an infringing manner. See, e.g., Exhibits 36–38,

https://www.amazon.com/gp/help/customer/display.html/ref=hp_bc_nav?ie=UTF8&nodeId=2

01952240; https://www.amazon.com/gp/help/customer/display.html?nodeId=202009680;

https://www.amazon.com/gp/help/customer/display.html?nodeId=201602230.

       146.    Defendants’ indirect infringement of the ‘094 Patent has injured and continues

to injure Freshub in an amount to be proven at trial, but not less than a reasonable royalty.




                                                 55
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 56 of 58




       147.    Defendants’ infringement has caused and is continuing to cause damage and

irreparable injury to Freshub, and Freshub will continue to suffer damage and irreparable

injury unless and until that infringement is enjoined by this Court.

       148.    Freshub is entitled to injunctive relief, damages and any other relief in

accordance with 35 U.S.C. §§ 283, 284 and 285.

                                    PRAYER FOR RELIEF

       WHEREFORE, Freshub prays for judgment and relief as follows:

       A.      An entry of judgment holding that Defendants have infringed and are infringing

the ‘153 Patent, ‘810 Patent, ‘408 Patent, and ‘094 Patent; and have induced infringement and

are inducing infringement of the ‘810 Patent, ‘408 Patent, and ‘094 Patent;

       B.      A preliminary and permanent injunction against Defendants and their officers,

employees, agents, servants, attorneys, instrumentalities, and/or those in privity with them,

from infringing, or inducing the infringement of the ‘153 Patent, ‘810 Patent, ‘408 Patent, and

‘094 Patent and for all further and proper injunctive relief pursuant to 35 U.S.C. § 283;

       C.      An award to Freshub of such damages as it shall prove at trial against

Defendants that is adequate to fully compensate Freshub for Defendants’ infringement of the

‘153 Patent, ‘810 Patent, ‘408 Patent, and ‘094 Patent, said damages to be no less than a

reasonable royalty;

       D.      A determination that Defendant’s infringement has been willful, wanton, and

deliberate and that the damages against it be increased up to treble on this basis or for any other

basis in accordance with the law;

       E.      An award to Freshub of increased damages under 35 U.S.C. § 284;




                                                 56
         Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 57 of 58




       F.      A finding that this case is “exceptional” and an award to Freshub of its costs and

reasonable attorneys’ fees, as provided by 35 U.S.C. § 285;

       G.      An accounting of all infringing sales and revenues, together with post judgment

interest and prejudgment interest from the first date of infringement of the ‘153 Patent, ‘810

Patent, ‘408 Patent, and ‘094 Patent; and

       H.      Such further and other relief as the Court may deem proper and just.



                                              Respectfully submitted,

Dated: June 24, 2019                          /s/ John P. Palmer
                                              John Palmer
                                              Texas Bar No. 15430600
                                              palmer@namanhowell.com
                                              NAMAN HOWELL SMITH & LEE PLLC
                                              400 Austin Ave., Suite 800, P.O. Box 1470
                                              Waco, TX 76703
                                              Telephone: (254) 755-4100
                                              Fax: (254) 754-6331

                                              Paul J. Andre (Pro Hac Vice Motion to be Filed)
                                              California Bar No. 196585
                                              Lisa Kobialka (Pro Hac Vice Motion to be Filed)
                                              California Bar No. 191404
                                              James Hannah (Pro Hac Vice Motion to be Filed)
                                              California Bar No. 237978
                                              KRAMER LEVIN NAFTALIS
                                               & FRANKEL LLP
                                              990 Marsh Road
                                              Menlo Park, CA 94025
                                              Telephone: (650) 752-1700
                                              pandre@kramerlevin.com
                                              lkobialka@kramerlevin.com
                                              jhannah@kramerlevin.com

                                              Attorneys for Plaintiffs,
                                              Freshub, Inc. and Freshub, Ltd.




                                                57
        Case 6:21-cv-00511-ADA Document 1 Filed 06/24/19 Page 58 of 58




                               DEMAND FOR JURY TRIAL

       Freshub demands a jury trial on all issues so triable.



                                              Respectfully submitted,

Dated: June 24, 2019                          /s/ John P. Palmer
                                              John Palmer
                                              Texas Bar No. 15430600
                                              palmer@namanhowell.com
                                              NAMAN HOWELL SMITH & LEE PLLC
                                              400 Austin Ave., Suite 800, P.O. Box 1470
                                              Waco, TX 76703
                                              Telephone: (254) 755-4100
                                              Fax: (254) 754-6331

                                              Paul J. Andre (Pro Hac Vice Motion to be Filed)
                                              California Bar No. 196585
                                              Lisa Kobialka (Pro Hac Vice Motion to be Filed)
                                              California Bar No. 191404
                                              James Hannah (Pro Hac Vice Motion to be Filed)
                                              California Bar No. 237978
                                              KRAMER LEVIN NAFTALIS
                                               & FRANKEL LLP
                                              990 Marsh Road
                                              Menlo Park, CA 94025
                                              Telephone: (650) 752-1700
                                              pandre@kramerlevin.com
                                              lkobialka@kramerlevin.com
                                              jhannah@kramerlevin.com

                                              Attorneys for Plaintiffs,
                                              Freshub, Inc. and Freshub, Ltd.




                                                58
